Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the after final amendment filed 2/8/2021. Applicant amended claims 1, 6, 9, cancelled claims 7, 14 – 16; claims 1 – 4, 6, 8 – 13 are pending in this application.

Allowable Subject Matter
Claims 1 – 4, 6, 8 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6 and 8, prior art does not make obvious the claim limitations “the valve element (16) moves over a first adjustment path from the closed position to an intermediate position that is between the closed position and the completely open position, the valve element (16) opens up and maintains a constant flow”, “the valve element (16) is axially displaceable in the housing (10), wherein the valve element (16) has a cylindrical lateral surface (36), and wherein the housing (10) has a cylindrical inner surface (38), wherein the cylindrical lateral surface (36) of the valve element (16) is located opposite the cylindrical inner surface (38) of the housing (10) and at a constant distance from the cylindrical inner surface (38) of the housing (10) at least over the first adjustment path” and “the control device is designed to activate the heating device (32, 34) in such a manner that the expansion element (24) holds the valve element (16) within the first adjustment path for a certain period of time” respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753





	
	af